 



Hub International Limited

U.S.$10,000,000 5.71% Series A Senior Notes
due June 15, 2010

U.S.$55,000,000 6.16% Series B Senior Notes
due June 15, 2013



--------------------------------------------------------------------------------

Note Purchase Agreement



--------------------------------------------------------------------------------

Dated as of June 1, 2003

 



--------------------------------------------------------------------------------



 



Table of Contents

(Not a part of the Agreement)

                      SECTION       HEADING   PAGE SECTION 1.   Authorization of
Notes     1   SECTION 2.   Sale and Purchase of Notes     1   SECTION 3.  
Closing     2   SECTION 4.   Conditions to Closing     2       Section 4.1.    
  Representations and Warranties     2       Section 4.2.       Performance; No
Default     2       Section 4.3.       Compliance Certificates     2      
Section 4.4.       Opinions of Counsel     2       Section 4.5.       Purchase
Permitted by Applicable Law, Etc     3       Section 4.6.       Related
Transactions     3       Section 4.7.       Payment of Special Counsel Fees    
3       Section 4.8.       Private Placement Numbers     3       Section 4.9.  
    Changes in Corporate Structure     3       Section 4.10.       Funding
Instructions     4       Section 4.11.       Proceedings and Documents     4  
SECTION 5.   Representations and Warranties of the Company     4      
Section 5.1.       Organization; Power and Authority     4       Section 5.2.  
    Authorization, Etc     4       Section 5.3.       Disclosure     4      
Section 5.4.       Organization and Ownership of Shares of Subsidiaries;
Affiliates     5       Section 5.5.       Financial Statements     5      
Section 5.6.       Compliance with Laws, Other Instruments, Etc     6      
Section 5.7.       Governmental Authorizations, Etc     6       Section 5.8.    
  Litigation; Observance of Agreements, Statutes and Orders     6      
Section 5.9.       Taxes     6       Section 5.10.       Title to Property;
Leases     7       Section 5.11.       Licenses, Permits, Etc     7      
Section 5.12.       Compliance with ERISA     7       Section 5.13.      
Private Offering by the Company     8       Section 5.14.       Use of Proceeds;
Margin Regulations     9       Section 5.15.       Existing Debt; Future Liens  
  9       Section 5.16.       Foreign Assets Control Regulations, Etc     9    
  Section 5.17.       Status under Certain Statutes     9       Section 5.18.  
    Environmental Matters     10       Section 5.19.       Notes Rank Pari Passu
    10  

-i-



--------------------------------------------------------------------------------



 

                      SECTION       HEADING   PAGE SECTION 6.   Representations
of the Purchasers     10       Section 6.1.       Purchase for Investment     10
      Section 6.2.       Source of Funds     11   SECTION 7.   Information as to
Company     12       Section 7.1.       Financial and Business Information    
12       Section 7.2.       Officer’s Certificate     14       Section 7.3.    
  Inspection     15   SECTION 8.   Prepayment of the Notes     15      
Section 8.1.       Required Prepayments     15       Section 8.2.       Optional
Prepayments with Make-Whole Amount     16       Section 8.3.       Prepayment in
Connection with a Payment under Section 8.8     16       Section 8.4.      
Allocation of Partial Prepayments     17       Section 8.5.       Maturity;
Surrender, Etc     17       Section 8.6.       Purchase of Notes     17      
Section 8.7.       Make-Whole Amount for Notes     17       Section 8.8.      
Payments Free and Clear of Taxes     19   SECTION 9.   Affirmative Covenants    
20       Section 9.1.       Compliance with Law     20       Section 9.2.      
Insurance     21       Section 9.3.       Maintenance of Properties     21      
Section 9.4.       Payment of Taxes and Claims     21       Section 9.5.      
Corporate Existence, Etc     21       Section 9.6.       Notes to Rank Pari
Passu     21   SECTION 10.   Negative Covenants     22       Section 10.1.      
Consolidated Net Worth     22       Section 10.2.       Limitation on
Consolidated Debt     22       Section 10.3.       Limitation on Subsidiary Debt
    22       Section 10.4.       Limitation on Priority Debt     22      
Section 10.5.       Minimum Interest Coverage Ratio     22       Section 10.6.  
    Limitation on Liens     23       Section 10.7.       Merger, Consolidation,
Etc     25       Section 10.8.       Sale of Assets, Etc     26      
Section 10.9.       Sale-and-Leasebacks     26       Section 10.10.      
Disposal of Ownership of a Subsidiary     27       Section 10.11.       Nature
of Business     27       Section 10.12.       Transactions with Affiliates    
27   SECTION 11.   Events of Default     28   SECTION 12.   Remedies on Default,
etc     30       Section 12.1.       Acceleration     30       Section 12.2.    
  Other Remedies     30       Section 12.3.       Rescission     30  

-ii-



--------------------------------------------------------------------------------



 

                      SECTION       HEADING   PAGE     Section 12.4.       No
Waivers or Election of Remedies, Expenses, Etc     31   SECTION 13.  
Registration; Exchange; Substitution of Notes     31       Section 13.1.      
Registration of Notes     31       Section 13.2.       Transfer and Exchange of
Notes     31       Section 13.3.       Replacement of Notes     32   SECTION 14.
  Payments on Notes     32       Section 14.1.       Place of Payment     32    
  Section 14.2.       Home Office Payment     32   SECTION 15.   Expenses, Etc  
  33       Section 15.1.       Transaction Expenses     33       Section 15.2.  
    Survival     33   SECTION 16.   Survival of Representations and Warranties;
Entire Agreement     33   SECTION 17.   Amendment and Waiver     33      
Section 17.1.       Requirements     33       Section 17.2.       Solicitation
of Holders of Notes     34       Section 17.3.       Binding Effect, Etc     34
      Section 17.4.       Notes Held by Company, Etc     34   SECTION 18.  
Notices     35   SECTION 19.   Reproduction of Documents     35   SECTION 20.  
Confidential Information     35   SECTION 21.   Substitution of Purchaser     36
  SECTION 22.   Submission to Jurisdiction, Judgments, Etc     37      
Section 22.1.       Submission to Jurisdiction     37       Section 22.2.      
Judgments     37       Section 22.3.       Interest Act (Canada)     37      
Section 22.4.       Normal Rates     38   SECTION 23.   Miscellaneous     38    
  Section 23.1.       Successors and Assigns     38       Section 23.2.      
Payments Due on Non-Business Days     38       Section 23.3.       Severability
    38       Section 23.4.       Construction     38       Section 23.5.      
Counterparts     39       Section 23.6.       Currency     39      
Section 23.7.       Governing Law     39   Signature                 41  

-iii-



--------------------------------------------------------------------------------



 



Attachments to the Note Purchase Agreement:

          Schedule A   —   Information Relating to Purchasers          
Schedule B   —   Defined Terms           Schedule 4.9   —   Changes in Corporate
Structure           Schedule 5.3   —   Disclosure Materials          
Schedule 5.4   —   Subsidiaries of the Company and Ownership of Subsidiary
Shares           Schedule 5.5   —   Financial Statements           Schedule 5.8
  —   Certain Litigation           Schedule 5.11   —   Patents, Etc.          
Schedule 5.15   —   Existing Debt           Exhibit 1(a)   —   Form of 5.71%
Series A Senior Note due June 15, 2010           Exhibit 1(b)   —   Form of
6.16% Series B Senior Note due June 15, 2013           Exhibit 4.4(a)   —   Form
of Opinion of Counsel for the Company           Exhibit 4.4(b)   —   Form of
Opinion of General Counsel to the Company           Exhibit 4.4(c)   —   Form of
Opinion of Canadian Counsel for the Company           Exhibit 4.4(d)   —   Form
of Opinion of Special Counsel for the Purchasers

 



--------------------------------------------------------------------------------



 



Hub International Limited
8 Nelson Street West
Brampton, Ontario L6X 472

5.71% Series A Senior Notes due June 15, 2010
6.16% Series B Senior Notes due June 15, 2013

Dated as of
June 1, 2003

To the Purchasers listed in
  the attached Schedule A:

Ladies and Gentlemen:

     Hub International Limited, a corporation organized under the laws of
Ontario, Canada (the “Company”), agrees with the purchasers listed in the
attached Schedule A (the “Purchasers”) as follows:

SECTION 1. Authorization of Notes.

     The Company will authorize the issue and sale of (a) U.S.$10,000,000
aggregate principal amount of its 5.71% Series A Senior Notes due June 15, 2010
(the “Series A Notes”) and (b) U.S. $55,000,000 aggregate principal amount of
its 6.16% Series B Senior Notes due June 15, 2013 (the “Series B Notes”; said
Series B Notes together with the Series A Notes being hereinafter collectively
referred to as the “Notes,” such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series A
Notes and Series B Notes shall be substantially in the form set out in Exhibit
1(a) and Exhibit 1(b), respectively, with such changes therefrom, if any, as may
be approved by the Purchasers and the Company. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

SECTION 2. Sale and Purchase of Notes.

     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes of the series and in
the principal amount specified opposite such Purchaser’s name in Schedule A at
the purchase price of 100% of the principal amount thereof. Each Purchaser’s
obligations hereunder are several and not joint, and no Purchaser shall have any
obligation or liability to any Person for the performance or nonperformance by
any other Purchaser hereunder.

 



--------------------------------------------------------------------------------



 



SECTION 3. Closing.

     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Schiff Hardin & Waite, 6600 Sears Tower, Chicago,
Illinois 60606, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on
June 10, 2003 or on such other Business Day thereafter on or prior to June 30,
2003 as may be agreed upon by the Company and the Purchasers. At the Closing,
the Company will deliver to each Purchaser the Notes of each series to be
purchased by such Purchaser in the form of a single Note of such series (or such
greater number of Notes of such series in denominations of at least U.S.$100,000
as such Purchaser may request) dated the date of the Closing and registered in
such Purchaser’s name (or in the name of such Purchaser’s nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4. Conditions to Closing.

     The obligation of each Purchaser to purchase and pay for the Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:

     Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

     Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such Section
applied since such date.

     Section 4.3. Compliance Certificates.

     (a)  Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

     (b)  Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate certifying as to the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.

     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Shearman &

-2-



--------------------------------------------------------------------------------



 



Sterling, counsel for the Company, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or special counsel to the Purchasers may
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to such Purchaser), (b) from W. Kirk James, Esq., General Counsel
to the Company, covering the matters set forth in Exhibit 4.4(b) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or special counsel to the Purchasers may reasonably request, (c) from
Torys LLP, Canadian counsel for the Company, covering the matters set forth in
Exhibit 4.4(c) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or special counsel to the Purchasers may
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to such Purchaser) and (d) from Schiff Hardin & Waite, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(d) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.

     Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing, each purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject any
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by any Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

     Section 4.6. Related Transactions. The Company shall have consummated the
sale of the entire principal amount of the Notes scheduled to be sold on the
date of the Closing pursuant to this Agreement.

     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4(d) to the extent reflected in a statement of
such counsel rendered to the Company at least three Business Days prior to the
Closing.

     Section 4.8. Private Placement Numbers. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of Notes.

     Section 4.9. Changes in Corporate Structure. Except as specified in
Schedule 4.9, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

-3-



--------------------------------------------------------------------------------



 



     Section 4.10. Funding Instructions. At least three Business Days prior to
the date of the Closing, such Purchaser shall have received written instructions
executed by an authorized financial officer of the Company directing the manner
of the payment of funds and setting forth (a) the name of the transferee bank,
(b) such transferee bank’s ABA number, (c) the account name and number into
which the purchase price for the Notes is to be deposited and (d) the name and
telephone number of the account representative responsible for verifying receipt
of such funds.

     Section 4.11. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and special counsel to the Purchasers, and such
Purchaser and special counsel to the Purchasers shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or special counsel to the Purchasers may reasonably request.

SECTION 5. Representations and Warranties of the Company.

     The Company represents and warrants to each Purchaser that:

     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

     Section 5.2. Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

     Section 5.3. Disclosure. The Company, through its agent, BMO Nesbitt Burns
Corp., has delivered to each Purchaser a copy of a Private Placement Memorandum,
dated April 2003 and various enclosures related thereto (collectively, the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum, the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to

-4-



--------------------------------------------------------------------------------



 



state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Memorandum or as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since December 31, 2002, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to each Purchaser by or on behalf of the Company specifically for use in
connection with the transactions contemplated hereby.

     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (1) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, the percentage
of shares of each class of its share capital or similar equity interests
outstanding owned by the Company and each other Subsidiary and, as of the date
of the Closing, whether such Subsidiary is a Material Subsidiary, (2) of the
Company’s Affiliates, other than Subsidiaries, and (3) of the Company’s
directors and senior officers.

     (b)  All of the outstanding share capital or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

     (c)  Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

     (d)  No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law and insurance
regulatory statutes or other statutes governing the organization of legal
entities) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns any outstanding share capital or similar equity
interests of such Subsidiary.

     Section 5.5. Financial Statements. The Company has delivered to each
Purchaser copies of the financial statements of the Company and its Subsidiaries
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present, in all material respects, the
consolidated financial position of the Company and its

-5-



--------------------------------------------------------------------------------



 



Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than those consents,
approvals or authorizations obtained and those registrations, filings or
declarations made on or before the date of the Closing.

     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

     (b)  Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     Section 5.9. Taxes. The Company and its Subsidiaries have filed all income
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not, individually or in the aggregate, Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Company knows of no basis for

-6-



--------------------------------------------------------------------------------



 



any other tax or assessment that could reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of United States and Canadian federal, state,
provincial or other taxes for all fiscal periods are adequate. The Canadian
federal and provincial income tax liabilities of the Company and its
Subsidiaries have been determined by the Canadian Customs and Revenue Agency and
corresponding provincial taxing authorities by the issuance of notices of
assessment for all fiscal years up to and including the fiscal year ended
December 31, 2001, and the Company and its Subsidiaries have paid any taxes
indicated to be owing on such notices of assessment. The United States federal
income tax liabilities of the Company and its Subsidiaries have been determined
by the Internal Revenue Service and paid for all fiscal years up to and
including the fiscal year ended 2001.

     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that, individually
or in the aggregate, are Material, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that,
individually or in the aggregate, are Material are valid and subsisting and are
in full force and effect in all material respects.

     Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,



       (a) the Company and its Subsidiaries own, possess or are licensed to use
all licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks, trade names and domain names, or rights thereto, that,
individually or in the aggregate, are Material, without known conflict with the
rights of others;



       (b) to the best knowledge of the Company, no product of the Company
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name, domain name or other
right owned by any other Person; and



       (c) to the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, service mark, trademark, trade name, domain
name or other right owned or used by the Company or any of its Subsidiaries.

     Section 5.12. Compliance with ERISA. (a) All Canadian pension plans of the
Company and its Subsidiaries have been established, operated, administered and
maintained in compliance with all applicable laws, regulations and orders
applicable thereto except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect. All premiums, contributions and any
other amounts required by applicable Canadian pension plan documents or
applicable laws have been paid or accrued as required, except where the failure
to pay such premiums, contributions and amounts could not reasonably be expected
to have a Material Adverse Effect.

-7-



--------------------------------------------------------------------------------



 



     (b)  The Company and each ERISA Affiliate have operated and administered
each employee benefit plan (as defined in Section 3(3) of ERISA) in compliance
with all applicable laws except for such instances of noncompliance as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

     (c)  The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $1,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.

     (d)  The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

     (e)  The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

     (f)  The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406(a) of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code for which an
exemption is not available. The representation by the Company in the first
sentence of this Section 5.12(f) is made in reliance upon and subject to the
accuracy of each Purchaser’s representation in Section 6.2 as to the sources of
the funds used to pay the purchase price of the Notes to be purchased by such
Purchaser, and is made only as of the date each Purchaser’s representation in
Section 6.2 is made.

     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 45 other Institutional Investors of the types
described in clause (c) of the definition thereof, each of which has been
offered the Notes

-8-



--------------------------------------------------------------------------------



 



at a private sale for investment. Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of Section 5 of the
Securities Act or the prospectus and registration requirements of securities
legislation of any of the provinces or territories of Canada.

     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes to repay existing indebtedness of the
Company and its Subsidiaries and for general corporate purposes. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

     Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of March 31, 2003 since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Debt of the Company or such Subsidiary and no event or condition exists
with respect to any Debt of the Company or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

     (b)  Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.6.

     Section 5.16. Foreign Assets Control Regulations, Etc. Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Anti-Terrorism Order, the Patriot Act or the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is required to be registered under the Investment Company Act of
1940, as amended, the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

-9-



--------------------------------------------------------------------------------



 



     Section 5.18. Environmental Matters. Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
Except as otherwise disclosed to each Purchaser in writing:



       (a) neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;



       (b) neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect; and



       (c) all buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

     Section 5.19. Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank at least pari passu in right of payment with
all other Senior Debt (actual or contingent) of the Company, including, without
limitation, all Senior Debt of the Company described in Schedule 5.15.

SECTION 6. Representations of the Purchasers.

     Section 6.1. Purchase for Investment.



       (a) Each Purchaser represents that it is an Institutional Accredited
Investor. Each Purchaser further represents that it is purchasing the Notes for
its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or such pension or trust funds’ property shall at all times be
within such Purchaser’s or such pension or trust funds’ control. Each Purchaser
understands that the Notes have not been registered under the Securities Act or
securities laws of any other applicable jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

-10-



--------------------------------------------------------------------------------



 





       (b) Each Purchaser acknowledges that the Notes are not qualified for
distribution to the public in Canada and further represents and agrees that
(1) such Purchaser is not a Canadian resident nor acting for the account or
benefit of a Canadian resident, (2) the Notes were not offered to such Purchaser
in Canada, (3) at the time of agreeing to purchase the Notes such Purchaser was
and is outside of Canada and (4) for a period ending four months and one day
after the date of the issuance of the Notes, such Purchaser will not resell its
Notes to any Canadian resident or in Canada unless permitted under applicable
securities laws of the provinces and territories of Canada, and thereafter any
resale by such Purchaser to a Canadian resident or in Canada will be in
accordance with applicable securities laws of the provinces and territories of
Canada.

     Section 6.2. Source of Funds. Each Purchaser represents that at least one
of the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by it to pay the purchase price of the Notes to be
purchased by it hereunder:



       (a) the Source is an “insurance company general account” within the
meaning of Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60
(issued July 12, 1995) and there is no employee benefit plan, treating as a
single plan, all plans maintained by the same employer or employee organization,
with respect to which the amount of the general account reserves and liabilities
for all contracts held by or on behalf of such plan, exceeds 10% of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioner’s Annual Statement for such Purchaser filed with such Purchaser’s
state of domicile; or



       (b) the Source is either (1) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (2) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Company in writing
pursuant to this paragraph (b) prior to the date of the Closing, no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or



       (c) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

-11-



--------------------------------------------------------------------------------



 





       (d) the Source is a governmental plan; or



       (e) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this paragraph
(e) prior to the date of the Closing; or



       (f) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

     As used in this Section 6.2, the terms “employee benefit plan,”
“governmental plan,” “party in interest” and “separate account” shall have the
respective meanings assigned to such terms in Section 3 of ERISA.

SECTION 7. Information as to Company.

     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:



       (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:



       (1) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and



       (2) consolidated statements of earnings, retained earnings and cash flows
of the Company and its Subsidiaries for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,



  setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the consolidated financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of the Company’s Quarterly Report on
Form 10-Q prepared in compliance with the requirements therefor and filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(a);



       (b) Annual Statements — within 120 days after the end of each fiscal year
of the Company, duplicate copies of,



       (1) a consolidated balance sheet of the Company and its Subsidiaries, as
at the end of such year, and

-12-



--------------------------------------------------------------------------------



 





       (2) consolidated statements of earnings, retained earnings and cash flows
of the Company and its Subsidiaries, for such year,



  setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent chartered accountants of
recognized international standing, which opinion shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards in Canada and
the United States, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 of the Exchange Act) prepared in compliance with
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(b);



       (c) OSC, SEC and Other Reports — promptly upon their becoming available,
one copy of (1) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to public securities holders generally, and
(2) each regular or periodic report, each registration statement that has become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Ontario Securities Commission or provincial securities
regulatory authorities or the Securities and Exchange Commission and of all
press releases and other statements made available generally by the Company or
any Subsidiary to the public concerning developments that are Material;



       (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;



       (e) ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:



       (1) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA, for which notice thereof has not been waived pursuant
to the applicable regulations if such reportable event could reasonably be
expected to have a Material Adverse Effect, it being agreed that an event
required to be reported pursuant to Department of Labor
Regulation Section 4043.25,

-13-



--------------------------------------------------------------------------------



 





  4043.26 or 4043.33 shall, in any event, be subject to the notice requirement
of this Section 7.1(e)(1); or



       (2) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or



       (3) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;



       (f) Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal, state or provincial Governmental Authority relating
to any order, ruling, statute or other law or regulation that could reasonably
be expected to have a Material Adverse Effect;



       (g) Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:



       (a) Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 through Section 10.10 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Section and the calculation of
the amount, ratio or percentage then in existence); and



       (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being

-14-



--------------------------------------------------------------------------------



 





  furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

     Section 7.3. Inspection. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:



       (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent chartered accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times during business hours and as often as may be reasonably
requested in writing; and



       (b) Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent chartered accountants (and by this provision the
Company authorizes said accountants to discuss the affairs, finances and
accounts of the Company and its Subsidiaries), all at such times and as often as
may be requested.

SECTION 8. Prepayment of the Notes.

     Section 8.1. Required Prepayments.

     (a)  On June 15, 2008 and June 15, 2009, the Company will pay
U.S.$3,333,333 in principal amount (or such lesser principal amount as shall
then be outstanding) of the Series A Notes at par and without payment of the
Make-Whole Amount or any premium, together with interest accrued thereon. The
entire principal amount of the Series A Notes shall become due and payable on
June 15, 2010.

     (b)  On June 15, 2009 and on each June 15 thereafter to and including June
15, 2012, the Company will prepay $11,000,000 in principal amount (or such
lesser principal amount as shall then be outstanding) of the Series B Notes at
par and without payment of the Make-Whole Amount or any premium, together with
interest accrued thereon. The entire principal amount of the Series B Notes
shall become due and payable on June 15, 2013.

     In the case of each required prepayment of the Notes pursuant to paragraph
(a) or (b) of this Section 8.1, the principal amount of the Notes to be prepaid
shall be allocated among all of

-15-



--------------------------------------------------------------------------------



 



the Notes of the series of Notes to be prepaid at the time outstanding in
proportion, as nearly as practical, to the respective unpaid principal amounts
thereof.

     Any partial prepayment of the Notes pursuant to Section 8.2 or purchase of
the Notes permitted by Section 8.6 shall be applied in accordance with Section
8.4 to reduce the principal amount of each required prepayment of the Notes of
each series becoming due under Section 8.1 on and after the date of such
prepayment or purchase in the same proportion as the aggregate unpaid principal
amount of the Notes of such series is reduced as a result of such prepayment or
purchase.

     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes in an amount not less than U.S.$1,000,000 of
the aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, plus the
Make-Whole Amount, if any, determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.4), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

     Section 8.3. Prepayment in Connection with a Payment under Section 8.8.

     (a)  Subject to paragraph (b) below, if, as a result of an occurrence of
any Tax Event, the Company shall have determined, in the good faith opinion of a
Responsible Officer of the Company, that the Company shall be required to pay
additional sums pursuant to Section 8.8 (“Special Additional Sums”) of two
percent (2%) or more of the interest otherwise payable to any holder of the
Notes (the “Affected Holders”) on the next interest payment date, then the
Company shall have the right, at its option, at any time within 180 days
beginning 90 days prior to the first such required payment pursuant to Section
8.8, but only upon delivery to all of the Affected Holders of an opinion of tax
counsel of recognized standing (not an employee of the Company) that the Company
will be or has been required by law or the interpretation or administration
thereof to pay such Special Additional Sums within such 180 day period, to
prepay all (but not less than all) of the Notes held by all Affected Holders,
upon not less than 30 nor more than 60 days’ prior written notice of the date
and the amount of such prepayment to such holders, at the principal amount
thereof, together with accrued interest thereon to the date fixed for prepayment
plus the Make-Whole Amount, if any, determined for the prepayment date with
respect to such principal amount, provided, however, that this paragraph shall
not relieve the Company to any extent of any obligation under Section 8.8 with
respect to payments under this Agreement or the Notes.

-16-



--------------------------------------------------------------------------------



 



     (b)  Notwithstanding anything to the contrary in this Section 8.3, no Note
shall be prepaid pursuant to this Section 8.3, if the holder thereof shall, by
written notice of such holder delivered to the Company not less than five
Business Days prior to the date fixed for prepayment, irrevocably waive
compliance by the Company with its obligations under Section 8.8 in respect of
all Notes held by such holder to pay such Special Additional Sums. Any such
waiver by a holder shall be only in respect of the payment of the Special
Additional Sums that gave rise to the right of the Company to prepay under this
Section 8.3 and not in respect of any subsequent requirement to pay such holder
Special Additional Sums.

     Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. Each prepayment
made pursuant to Section 8.3 or purchases permitted by Section 8.6 shall be
applied only to the Notes of the holders who are participating in such
prepayment or purchase.

     Section 8.5. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and the applicable Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

     Section 8.6. Purchase of Notes. The Company will not, and will not permit
any Subsidiary to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or a
Subsidiary pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Subsidiary pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

     Section 8.7. Make-Whole Amount for Notes. The term “Make-Whole Amount”
shall mean, with respect to any Note, an amount equal to the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note over the amount of such Called Principal, provided
that the Make-Whole Amount may in no event be less

-17-



--------------------------------------------------------------------------------



 



than zero. For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:



       “Called Principal” shall mean, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.



       “Discounted Value” shall mean, with respect to the Called Principal of
any Note, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.



       “Reinvestment Yield” shall mean, with respect to the Called Principal of
any Note, 0.50% (or, in the case of any prepayment pursuant to Section 8.3,
2.75%) over the yield to maturity implied by (a) the yields reported, as of
10:00 a.m. (New York, New York time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” on the Bloomberg Financial Markets Services Screen (or such other
display as may replace Page PX1 on the Bloomberg Financial Markets Services
Screen) for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (b) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. Such implied yield will be determined, if
necessary, by (1) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (2) interpolating
linearly between (i) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (ii) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life.



       “Remaining Average Life” shall mean, with respect to any Called
Principal, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (a) such Called Principal into (b) the sum of the products
obtained by multiplying (1) the principal component of each Remaining Scheduled
Payment with respect to such Called Principal by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.



       “Remaining Scheduled Payments” shall mean, with respect to the Called
Principal of any Note all payments, of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such

-18-



--------------------------------------------------------------------------------



 





  Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of the Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2, 8.3 or 12.1.



       “Settlement Date” shall mean, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

     Section 8.8. Payments Free and Clear of Taxes. (a) The Company, for the
benefit of the holders of the Notes, agrees that in the event payments, if any,
made by the Company hereunder or in respect of the Notes to any holder are
subject to any present or future tax, duty, assessment, impost, levy,
withholding or other similar charge (a “Relevant Tax”) imposed upon such holder
by the government of any country or jurisdiction (or any authority therein or
thereof) other than any tax based on or measured by net income imposed on any
holder of the Notes by the country in which such holder is a resident (the
“Resident Country”), from or through which payments hereunder or on or in
respect of the Notes are actually made (each a “Taxing Jurisdiction”), the
Company will pay to such holder such additional amounts (“Tax Indemnity
Amounts”) as may be necessary in order that the net amounts paid to such holder
pursuant to the terms of this Agreement or the Notes after imposition of any
such Relevant Tax shall be not less than the amounts specified in this Agreement
or the Notes to be then due and payable (after giving effect to the exclusion
for Relevant Taxes imposed by the government of the Resident Country), provided
that the Company shall not be obliged to pay such Tax Indemnity Amounts to any
holder of a Note in respect of Relevant Taxes to the extent such Relevant Taxes
exceed the Relevant Taxes that would have been payable:



       (1) had such holder not been a resident of Canada within the meaning of
the Income Tax Act (Canada) or not used or held such Note in the course of
carrying on a business in Canada within the meaning of the Income Tax Act
(Canada); or



       (2) had such holder not dealt with the Company on a non-arm’s length
basis (within the meaning of the Income Tax Act (Canada)) in connection with any
such payment; or



       (3) had such holder not had any connection with such Taxing Jurisdiction
or any territory or political subdivision thereof other than the mere holding of
a Note (or the receipt of any payments in respect thereof) or activities
incidental thereto (including enforcement thereof); or



       (4) but for the delay or failure by such holder (following a written
request by the Company) in the filing with an appropriate Governmental Authority
or otherwise of forms, certificates, documents, applications or other reasonably
required evidence, that is required to be filed by such holder to avoid or
reduce such Relevant Taxes and that in the case of any of the foregoing would

-19-



--------------------------------------------------------------------------------



 





  not result in any confidential or proprietary income tax return information
being revealed, either directly or indirectly, to any Person (collectively,
“Forms”) and such delay or failure could have been lawfully avoided by such
holder, provided that such holder shall be deemed to have satisfied the
requirements of this clause (4) upon the good faith completion and submission of
such Forms as may be specified in a written request of the Company no later than
45 days after receipt by such holder of such written request (which written
request shall be accompanied by a copy of such Forms and all applicable
instructions and, if any such Forms or instructions shall not be in the English
language, an English translation thereof).

     (b)  Within 60 days after the date of any payment by the Company of any
Relevant Tax in respect of any payment under the Notes or this Agreement, the
Company shall furnish to each holder of a Note the original tax receipt for the
payment of such Relevant Tax (or if such original tax receipt is not available,
a duly certified copy of the original tax receipt), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

     (c)  If the Company has made a payment to or on account of any holder of a
Note pursuant to Section 8.8(a) above and such holder, in such holder’s
reasonable discretion, determines that it is entitled to a refund of the
Relevant Tax to which such payment is attributable from the Governmental
Authority to which the payment of the Relevant Tax was made and such refund can
be obtained by filing one or more Forms, then (i) such holder shall, as soon as
practicable after receiving a written request therefor from the Company (which
request shall specify in reasonable detail the Forms to be filed), file such
Forms and (ii) upon receipt of such refund, if any, provided no Default or Event
of Default then exists, promptly pay over such refund to the Company.

     For the avoidance of doubt, nothing herein shall (a) restrict the right of
any holder to arrange its tax affairs as it shall deem appropriate or (b)
require any holder to disclose any information regarding its tax affairs or
computations to the Company or any other Person other than as shall be necessary
to permit the Company to determine whether the payment of any Tax Indemnity
Amount would be required to be made pursuant to the provisions of this
Section 8.8; provided, however, no holder shall be obligated to disclose any of
its tax returns to the Company or any other Person.

SECTION 9. Affirmative Covenants.

     The Company covenants that so long as any of the Notes are outstanding:

     Section 9.1. Compliance with Law. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in

-20-



--------------------------------------------------------------------------------



 



effect such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with insurers reasonably determined by the Company in
good faith to be financially sound and reputable, insurance with respect to
their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes and
assessments in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

     Section 9.5. Corporate Existence, Etc. The Company will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Sections 10.7, 10.8 and 10.10, the Company will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries
(unless merged, consolidated or amalgamated into or with the Company or another
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
of the Company under this Agreement shall rank at least pari passu with all
other present and future unsecured Senior Debt (actual or contingent) of the
Company which is not expressed to be subordinate or junior in rank to any other
unsecured Senior Debt of the Company.

-21-



--------------------------------------------------------------------------------



 



SECTION 10. Negative Covenants.

     The Company covenants that so long as any of the Notes are outstanding:

     Section 10.1. Consolidated Net Worth. The Company will not, at any time,
permit Consolidated Net Worth to be less than the sum of (a) U.S.$200,000,000,
plus (b) an aggregate amount equal to 25% of its Consolidated Net Income (but,
in each case, only if a positive number) for each completed fiscal quarter
beginning with the fiscal quarter ended March 31, 2003.

     Section 10.2. Limitation on Consolidated Debt. The Company will not, at any
time, permit the Consolidated Debt to exceed 45% of Consolidated Total
Capitalization.

     Section 10.3. Limitation on Subsidiary Debt. The Company will not, at any
time, permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee, have outstanding, or otherwise become or remain directly or
indirectly liable with respect to any Debt other than:



       (a) Debt of a Subsidiary outstanding on the date of this Agreement
described on Schedule 5.15 and any extension, renewal or refunding thereof,
provided that (1) the principal amount thereof is not increased in connection
with such extension, renewal or refunding and (2) no Default or Event of Default
shall exist at the time of such extension, renewal or refunding;



       (b) Debt of a Subsidiary owed to the Company or a Wholly-Owned
Subsidiary;



       (c) Debt of a Subsidiary outstanding at the time such Subsidiary becomes
a Subsidiary, provided that (1) such Debt shall not have been incurred in
contemplation of such Subsidiary becoming a Subsidiary and (2) immediately after
such Subsidiary becomes a Subsidiary no Default or Event of Default shall exist,
and any extension, renewal or refunding of such Debt, provided, that (i) the
principal amount thereof is not increased in connection with such extension,
renewal or refunding and (ii) no Default or Event of Default shall exist at the
time of such extension, renewal or refunding; and



       (d) Debt of a Subsidiary in addition to that otherwise permitted by the
provisions of this Section 10.3; provided that on the date such Subsidiary
incurs or otherwise becomes liable with respect to any such additional Debt and
immediately after giving effect thereto and to the concurrent retirement of any
other Debt (1) no Default or Event of Default shall exist, and (2) such Debt can
be incurred within the applicable limitations provided in Sections 10.2 and
10.4.

     Section 10.4. Limitation on Priority Debt. The Company will not, at any
time, permit Priority Debt to exceed 10% of Consolidated Total Capitalization.

     Section 10.5. Minimum Interest Coverage Ratio. The Company will not, at any
time, permit the Minimum Interest Coverage Ratio to be less than 3.0 to 1.0.

-22-



--------------------------------------------------------------------------------



 



     Section 10.6. Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom or assign or otherwise convey any right to
receive income or profits, except:



       (a) Liens for taxes, assessments or other governmental charges or levies
which are not yet due and payable or the payment of which is not at the time
required by Section 9.4;



       (b) statutory Liens of landlords, undetermined or inchoate Liens and
other Liens imposed by law such as Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or the payment of which is
not at the time required by Section 9.4;



       (c) Liens (other than any Lien imposed by ERISA, the Income Tax Act
(Canada), the Pension Benefits Standards Act, 1985 (Canada) and all other
applicable Canadian Federal and provincial statutes or regulations governing
pension plans) incurred or deposits made in the ordinary course of business
(1) in connection with workers’ compensation, unemployment insurance, other
types of social security or retirement benefits or insurance regulatory
requirements or (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;



       (d) any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;



       (e) Liens on property or assets of a Subsidiary securing Debt owing to
the Company or to a Wholly-Owned Subsidiary;



       (f) Liens existing on the date of the Closing and described on
Schedule 5.15;



       (g) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances or minor survey
exceptions, in each case incidental to, and not interfering with, the ordinary
conduct of the business of the Company or any of its Subsidiaries, provided that
such Liens do not, in the aggregate, materially detract from the value of such
property;



       (h) any Lien created to secure all or any part of the purchase price, or
to secure Debt incurred or assumed to pay all or any part of the purchase price
or cost of

-23-



--------------------------------------------------------------------------------



 





  construction, of property (or any improvement thereon) acquired or constructed
by the Company or a Subsidiary after the date of the Closing, provided that



       (1) any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),



       (2) the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to the lesser of (i) the cost to the Company or such
Subsidiary of the property (or improvement thereon) so acquired or constructed
and (ii) the Fair Market Value (as determined in good faith by one or more
officers of the Company to whom authority to enter into the subject transaction
has been delegated by the board of directors of the Company) of such property
(or improvement thereon) at the time of such acquisition or construction,



       (3) any such Lien shall be created contemporaneously with, or within
12 months after, the acquisition or construction of such property,



       (4) the aggregate principal amount of all Debt secured by such Liens
shall be permitted by the limitation set forth in Section 10.2, and



       (5) at the time of the incurrence of the Debt secured by such Liens, no
Default or Event of Default shall exist;



       (i) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that (1) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property and (3) the aggregate
amount of all Debt secured by such Liens shall be permitted by the limitation
set forth in Section 10.2;



       (j) any Lien renewing, extending or refunding any Lien permitted by
paragraphs (f), (h) or (i) of this Section 10.6, provided that (1) the principal
amount of Debt secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (2) such Lien is
not extended to any other property and (3) immediately after such extension,
renewal or refunding no Default or Event of Default would exist;

-24-



--------------------------------------------------------------------------------



 





       (k) reservations, conditions, limitations and exceptions contained in or
implied by statute in the original disposition from the Crown and grants made by
the Crown of interests so reserved or excepted; and



       (l) other Liens not otherwise permitted by paragraphs (a) through (k),
inclusive, of this Section 10.6, provided that the Debt secured by such Liens
shall be permitted by the limitation set forth in Sections 10.2 and 10.4 at the
time that the Lien securing such Debt is created.

     Any Person that becomes a Subsidiary after the date of the Closing shall,
for all purposes of this Section 10.6, be deemed to have created or incurred, at
the time it becomes a Subsidiary, all outstanding Liens of such Person
immediately after it becomes a Subsidiary, and any Person extending, renewing or
refunding any Debt secured by any Lien shall be deemed to have incurred such
Lien at the time of such extension, renewal or refunding.

     Section 10.7. Merger, Consolidation, Etc. The Company will not, and will
not permit any of its Subsidiaries to, consolidate with or merge with any other
corporation or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person (except that a
Subsidiary of the Company may (x) consolidate, merge or amalgamate with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, the Company or a Wholly-Owned
Subsidiary of the Company, as applicable, and (y) convey, transfer or lease all
of its assets in compliance with the provisions of Section 10.8 or 10.10),
provided that the foregoing restriction does not apply to the consolidation or
merger of the Company with, or the conveyance, transfer or lease of
substantially all of the assets of the Company in a single transaction or series
of transactions to, any Person so long as:



       (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent corporation organized and
existing under the laws of the United States or any State thereof (including the
District of Columbia) or Canada or any Province thereof;



       (b) if the Company is not the Successor Corporation, (1) the Successor
Corporation shall have executed and delivered to each holder of the Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders) and
(2) the Successor Corporation shall have caused to be delivered to each holder
of any Notes an opinion of counsel of United States or Canadian national
standing (and not an employee of the Company) or other counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; and



       (c) immediately after giving effect to such transaction, no Default or
Event of Default would exist.

-25-



--------------------------------------------------------------------------------



 



No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Successor
Corporation from its liability under this Agreement or the Notes.

     Section 10.8. Sale of Assets, Etc. Except as permitted under Section 10.7,
Section 10.9 and Section 10.10, the Company will not, and will not permit any of
its Subsidiaries to, make any Asset Disposition unless:



       (a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;



       (b) immediately after giving effect to the Asset Disposition, no Default
or Event of Default would exist; and



       (c) subject to the following paragraph, immediately after giving effect
to the Asset Disposition the Disposition Value of all property that was the
subject of any Asset Disposition occurring in the immediately preceding period
of 12 consecutive months would not exceed 15% of Consolidated Total Assets as of
the end of the then most recently ended fiscal quarter of the Company.

     If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application, in either case, within
12 months after such Transfer, then such Transfer, only for the purpose of
determining compliance with subsection (c) of this Section 10.8 as of a date on
or after the Net Proceeds Amount is so applied, shall be deemed not to be an
Asset Disposition. Notwithstanding the preceding sentence, the Company shall not
be permitted to apply the Net Proceeds Amount for any Transfer to a Debt
Prepayment Application if, as a result thereof, the Company will have prepaid
more than 25% of the original principal amount of the Notes within five years
from the date of the Closing.

     Section 10.9. Sale-and-Leasebacks. The Company will not, and will not
permit any Subsidiary to, enter into any Sale-and-Leaseback Transaction with
respect to any property more than 180 days following the acquisition or
occupancy of such property by the Company or such Subsidiary, whichever is
later, unless:



       (a) the term of the lease in respect of such Sale-and-Leaseback
Transaction, including all renewal terms, shall not exceed three years;



       (b) such Sale-and-Leaseback Transaction constitutes a sale by a
Subsidiary to the Company or by the Company to a Wholly-Owned Subsidiary;



       (c) the Net Proceeds Amount received by the Company or such Subsidiary in
respect of such Sale-and-Leaseback Transaction is applied within 12 months of
the consummation thereof to a Debt Prepayment Application or a Property
Reinvestment Application, provided, however, that notwithstanding the preceding
clause, the Company shall not be permitted to apply the Net Proceeds Amount in
respect of any Sale-and-Leaseback Transaction to a Debt Prepayment Application
if, as a result thereof, the

-26-



--------------------------------------------------------------------------------



 





  Company will have prepaid more than 25% of the original principal amount of
the Notes within five years from the date of the Closing; or



       (d) immediately after giving effect thereto, the aggregate amount of
Priority Debt does not exceed 10% of Consolidated Total Capitalization
determined at such time and no Default or Event of Default would exist.

     Section 10.10. Disposal of Ownership of a Subsidiary. The Company will not,
and will not permit any of its Subsidiaries to, sell or otherwise dispose of any
Subsidiary Shares, nor will the Company permit any such Subsidiary to issue,
sell or otherwise dispose of any shares of its own share capital, provided that
the foregoing restrictions do not apply to:



       (a) the issue of directors’ qualifying shares by any such Subsidiary;



       (b) any such Transfer of Subsidiary Shares constituting a Transfer
described in clause (a) of the definition of “Asset Disposition”; and



       (c) the Transfer of the Subsidiary Shares of a Subsidiary of the Company
owned by the Company and its other Subsidiaries; provided that such Transfer
satisfies the requirements of Section 10.8, including without limitation, the
requirement that the Company shall not be permitted to apply the Net Proceeds
Amount for any Transfer to a Debt Prepayment Application if, as a result
thereof, the Company will have prepaid more than 25% of the original principal
amount of the Notes within five years from the date of the Closing.

     Section 10.11. Nature of Business. The Company will not, and will not
permit any of its Subsidiaries to, engage in any business if, as a result, the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, are engaged on the date of the Closing as described in the
Memorandum.

     Section 10.12. Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

-27-



--------------------------------------------------------------------------------



 



SECTION 11. Events of Default.

     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:



       (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or



       (b) the Company defaults in the payment of any interest on any Note or
the Company defaults in the payment of any Tax Indemnity Amount under
Section 8.8, in either case for more than five Business Days after the same
becomes due and payable; or



       (c) the Company defaults in the performance of or compliance with any
term contained in (1) Section 10.1 through 10.5, inclusive, or (2) Section 10.6
through 10.12, inclusive, and, in the case of this clause (2), such default is
not remedied within 10 Business Days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to clause (2) of this paragraph (c); or



       (d) the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (1) a Responsible Officer obtaining actual knowledge of such
default and (2) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or



       (e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby or thereby
proves to have been false or incorrect in any material respect on the date as of
which made; or



       (f) (1) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least U.S.$5,000,000 beyond any period of grace provided
with respect thereto, or (2) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least U.S.$5,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment and such declaration has not been annulled
or rescinded, or (3) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Debt to convert such Debt into equity interests), the Company or any Subsidiary
has become obligated to

-28-



--------------------------------------------------------------------------------



 





  purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least U.S.$5,000,000; or



       (g) the Company or any Material Subsidiary (1) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(2) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
amalgamation, reorganization, moratorium or other similar law of any
jurisdiction, (3) makes an assignment for the benefit of its creditors,
(4) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated or (6) takes corporate action for the purpose of any of the
foregoing; or



       (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the amalgamation, dissolution, winding-up or liquidation of the Company
or any of its Material Subsidiaries, or any such petition shall be filed against
the Company or any of its Material Subsidiaries and such petition shall not be
dismissed within 60 days; or



       (i) a final judgment or judgments for the payment of money resulting in
liability (exclusive of amounts fully covered by valid and collectible insurance
in respect thereof), aggregating in excess of U.S.$5,000,000 are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or



       (j) if (1) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(3) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed U.S.$5,000,000, (4) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan or (6) the Company or any ERISA
Affiliate establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a

-29-



--------------------------------------------------------------------------------



 





  manner that would increase the liability of the Company or any ERISA Affiliate
thereunder; and any such event or events described in clauses (1) through
(6) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. Remedies on Default, etc.

     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (1) of paragraph (g) or described in clause (6) of
paragraph (g) by virtue of the fact that such clause encompasses clause (1) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

     (a)  If any other Event of Default has occurred and is continuing, any
holder or holders of not less than 51% in principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

     (b)  If any Event of Default described in paragraph (a) or (b) of Section
11 has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

     Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon and (2) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in principal

-30-



--------------------------------------------------------------------------------



 



amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17 and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. Registration; Exchange; Substitution of Notes.

     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note at
the principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note originally issued hereunder. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid

-31-



--------------------------------------------------------------------------------



 



thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than U.S.$100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a series one Note of such series may be in a
denomination of less than U.S.$100,000. Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.

     Section 13.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and



       (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or



       (b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

SECTION 14. Payments on Notes.

     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Harris
Trust & Savings Bank in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

     Section 14.2. Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose for such Purchaser
on Schedule A hereto or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by any

-32-



--------------------------------------------------------------------------------



 



Purchaser or its nominee such Person will, at such Person’s election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and entitled
to the benefits of this Section 14.2 as though it were a party to this
Agreement.

SECTION 15. Expenses, Etc.

     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required, local or other counsel) incurred by each Purchaser or
holder of a Note in connection with such transactions and any amendments,
waivers or consents under or in respect of this Agreement, or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the reasonable costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, or the Notes, or by reason of being a holder of any Note, and (b) the
reasonable costs and expenses, including reasonable financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those retained by such Person).

     Section 15.2. Survival. The obligations of the Company under this Section
15 will survive the payment or transfer of any Note, the enforcement, amendment
or waiver of any provision of this Agreement or the Notes, and the termination
of this Agreement.

SECTION 16. Survival of Representations and Warranties; Entire Agreement.

     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser or subsequent holder of any such Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of any Purchaser or any subsequent holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

SECTION 17. Amendment and Waiver.

     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or

-33-



--------------------------------------------------------------------------------



 



prospectively), with (and only with) the written consent of the Company and any
holder or holders of not less than 51% in principal amount of Notes at the time
outstanding, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used in any
such Section), will be effective as to any holder of Notes unless consented to
by such holder in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (1) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (2) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (3) amend any of Sections 8, 11(a), 11(b),
12, 17 or 20 hereof.

     Section 17.2. Solicitation of Holders of Notes.

     (a)  Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

     (b)  Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by such holder of Notes of any
waiver or amendment of any of the terms and provisions hereof, or of the Notes
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes affected
thereby and is binding upon them and upon each future holder of any Note and
upon the Company without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal

-34-



--------------------------------------------------------------------------------



 



amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Subsidiaries or Affiliates shall be deemed not to be
outstanding.

SECTION 18. Notices.

     All notices and communications provided for hereunder shall be in writing
and sent (a) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by a recognized overnight delivery service (charges
prepaid). Any such notice must be sent:



       (1) if to a Purchaser or its nominee, to such Purchaser or its nominee at
the address specified for such communications in Schedule A to this Agreement,
or at such other address as such Purchaser or its nominee shall have specified
to the Company in writing,



       (2) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or



       (3) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of W. Kirk James, Esq., General Counsel, with
a copy to Hub International Limited, 55 East Jackson Boulevard, Chicago,
Illinois, 60604, Attention: W. Kirk James, Esq., General Counsel, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. Reproduction of Documents.

     This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by each Purchaser at the Closing, and (c)
financial statements, certificates and other information previously or hereafter
furnished to any holder of the Notes, may be reproduced by such holder by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and such holder may destroy any original document so reproduced.
The Company agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by such holder in
the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

SECTION 20. Confidential Information.

     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with

-35-



--------------------------------------------------------------------------------



 



the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (1) such Purchaser’s directors, trustees,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (2) such Purchaser’s financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (3)
any other holder of any Note, (4) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (5) any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (6) any Federal, provincial or state regulatory authority having
jurisdiction over such Purchaser, (7) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio or (8) any other Person to which such delivery or disclosure may be
necessary or appropriate (i) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (ii) in response to any subpoena or other
legal process, (iii) in connection with any litigation to which such Purchaser
is a party or (iv) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement.
Notwithstanding anything to the contrary in this Section 20, the Company agrees
that the holders shall not have any obligation to maintain as confidential any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated in this Agreement and the Notes and all materials of
any kind (including opinions or other tax analyses) that are provided to the
holders relating to such tax treatment and tax structure. Each holder of a Note,
by its acceptance of a Note, will be deemed to have agreed to be bound by and to
be entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.

-36-



--------------------------------------------------------------------------------



 



SECTION 21. Substitution of Purchaser.

     Each Purchaser shall have the right to substitute any one of such
Purchaser’s Affiliates as the purchaser of the Notes that such Purchaser has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser and such Affiliate, shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, wherever
the word “Purchaser” is used in this Agreement (other than in this Section 21),
such word shall be deemed to refer to such Affiliate in lieu of such Purchaser.
In the event that such Affiliate is so substituted as a purchaser hereunder and
such Affiliate thereafter transfers to such Purchaser all of the Notes then held
by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “Purchaser” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to such Purchaser, and such Purchaser shall have all the rights of
an original holder of the Notes under this Agreement.

SECTION 22. Submission to Jurisdiction, Judgments, Etc.

     Section 22.1. Submission to Jurisdiction. The Company hereby irrevocably
consents and submits to the non-exclusive jurisdiction of any court located
within the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York and irrevocably
agrees that all actions or proceedings relating to this Agreement or the Notes
may be litigated in such courts, and the Company irrevocably waives any
objection which it may have based on improper venue or forum non conveniens to
the conduct of any proceeding in any such court. The Company hereby irrevocably
appoints, with respect to any suit or proceeding that may be initiated hereunder
or under the Notes, Kaye Group Inc. as the Company’s agent for the purpose of
accepting service of process within the State of New York and agrees to retain
and consents that all such service of process be made by mail or messenger
directed to its General Counsel at its office located at 1065 Avenue of the
Americas, New York, New York, 10018, with a copy to the Company’s General
Counsel at its office located at 55 East Jackson Boulevard, Chicago, Illinois,
60604 or at such other address of Kaye Group Inc. located in the State of New
York, as may be designated by the Company by notice to each holder of Notes and
that service so made shall be deemed to be completed upon the earlier of actual
receipt or three Business Days after the same shall have been posted to the
Company. Nothing contained in this Section 22.1 shall affect the right of any
holder of Notes to serve legal process in any other manner permitted by law or
to bring any action or proceeding in the courts of any jurisdiction against the
Company or to enforce a judgment obtained in the courts of any other
jurisdiction.

     Section 22.2. Judgments. Any payment made by the Company to any holder of
the Notes or for the account of any such holder in respect of any amount payable
by the Company in lawful currency of the United States of America, which payment
is made in a foreign currency, whether pursuant to any judgment or order of a
court or tribunal or otherwise, shall constitute a discharge of the obligations
of the Company only to the extent of the amount of lawful currency of the United
States of America which may be purchased with such other foreign currency, on
the day of payment. The Company covenants and agrees that it shall, as a
separate and independent obligation, which shall not be merged in any such
judgment or order, pay or cause

-37-



--------------------------------------------------------------------------------



 



to be paid the amount payable in lawful currency of the United States of America
and not so discharged in accordance with the foregoing.

     Section 22.3. Interest Act (Canada). Whenever a rate of interest under this
Agreement or the Notes is calculated on the basis of a year (the “deemed year”)
which contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest shall be expressed as a yearly rate for the
purposes of the Interest Act (Canada) by multiplying such rate of interest by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year; provided that, whenever interest to be
paid hereunder is to be calculated on the basis of a year of 360 days consisting
of twelve 30-day months, such rate of interest shall be expressed as a yearly
rate for the purposes of the Interest Act (Canada) by multiplying such rate of
interest by a fraction of which



       (a) the numerator is the product of:



       (1) the actual number of days in the calendar year in which the same is
to be ascertained, and



       (2) the sum of (i) the product of (A) 30 and (B) the number of complete
months elapsed in the relevant period and (ii) the number of days elapsed in any
incomplete month in the relevant period, and



       (b) the denominator is the product of (1) 360 and (2) the number of days
in the relevant period.

     Section 22.4. Normal Rates. The principle of deemed reinvestment of
interest shall not apply to any interest calculation under this Agreement or the
Notes. All interest payments to be made hereunder shall be paid without
allowance or deduction for deemed reinvestment or otherwise, before and after
demand, default and judgment. The rates of interest specified in this Agreement
and the Notes are intended to be nominal rates and not effective rates and any
interest calculated hereunder shall be calculated using the nominal rate method
and not the effective rate method of calculation.

SECTION 23. Miscellaneous.

     Section 23.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

     Section 23.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

     Section 23.3. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

-38-



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
(to the full extent permitted by law) not invalidate or render unenforceable
such provision in any other jurisdiction.

     Section 23.4. Construction. (a) Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

     (b)  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP, to the extent
applicable, except where such principles are inconsistent with the requirements
of this Agreement.

     Section 23.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

     Section 23.6. Currency. All moneys referred to in this Agreement and the
Notes shall mean money which at the time is lawful money of the United States of
America.

     Section 23.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

* * * * *

-39-



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and purposes hereinabove set forth.

                  Very truly yours,                   Hub International Limited
                  By   /s/ Richard A. Gulliver        

--------------------------------------------------------------------------------

        Name: Richard A. Gulliver          

--------------------------------------------------------------------------------

        Title: President and Chief Operating Officer          

--------------------------------------------------------------------------------

-40-



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed
to as of the date thereof.

          The Travelers Insurance Company           By   /s/ John A. Wills    

--------------------------------------------------------------------------------

    Name:   John A. Wills        

--------------------------------------------------------------------------------

    Title:   Assistant Investment Officer        

--------------------------------------------------------------------------------

          The Travelers Insurance Company     Separate Account STFMG          
By   /s/ John A. Wills    

--------------------------------------------------------------------------------

    Name:   John A. Wills        

--------------------------------------------------------------------------------

    Title:   Assistant Investment Officer        

--------------------------------------------------------------------------------

          The Travelers Insurance Company     Separate Account SLFMG          
By   /s/ John A. Wills    

--------------------------------------------------------------------------------

    Name:   John A. Wills        

--------------------------------------------------------------------------------

    Title:   Assistant Investment Officer        

--------------------------------------------------------------------------------

The Travelers Life and Annuity Company           By   /s/ John A. Wills    

--------------------------------------------------------------------------------

    Name:   John A. Wills        

--------------------------------------------------------------------------------

    Title:   Assistant Investment Officer        

--------------------------------------------------------------------------------

          Primerica Life Insurance Company           By   /s/ John A. Wills    

--------------------------------------------------------------------------------

    Name:   John A. Wills        

--------------------------------------------------------------------------------

    Title:   Assistant Investment Officer        

--------------------------------------------------------------------------------

41



--------------------------------------------------------------------------------



 

          Connecticut General Life Insurance Company           By   CIGNA
Investments, Inc. (authorized Agent)       By   /s/ Debra J. Height    

--------------------------------------------------------------------------------

    Name:   Debra J. Height        

--------------------------------------------------------------------------------

    Title:   Managing Director        

--------------------------------------------------------------------------------

          CIGNA Life Insurance Company of New York           By   CIGNA
Investments, Inc. (authorized Agent)       By   /s/ Debra J. Height    

--------------------------------------------------------------------------------

    Name:   Debra J. Height        

--------------------------------------------------------------------------------

    Title:   Managing Director        

--------------------------------------------------------------------------------

          Life Insurance Company Of North America           By   CIGNA
Investments, Inc. (authorized Agent)       By   /s/ Debra J. Height    

--------------------------------------------------------------------------------

    Name:   Debra J. Height        

--------------------------------------------------------------------------------

    Title:   Managing Director        

--------------------------------------------------------------------------------

          Minnesota Life Insurance Company           By Advantus Capital
Management, Inc.           By   /s/ Thomas B. Houghton    

--------------------------------------------------------------------------------

    Name:   Thomas B. Houghton        

--------------------------------------------------------------------------------

    Title:   Vice President        

--------------------------------------------------------------------------------

          MTL Insurance Company           By Advantus Capital Management, Inc.  
        By   /s/ Rose A. Lambros    

--------------------------------------------------------------------------------

    Name:   Rose A. Lambros        

--------------------------------------------------------------------------------

    Title:   Vice President        

--------------------------------------------------------------------------------

          By: Advantus Capital Management, Inc.               Security National
Life Insurance Company           By Advantus Capital Management, Inc.          
By   /s/ John Leiviska    

--------------------------------------------------------------------------------

    Name:   John Leiviska        

--------------------------------------------------------------------------------

    Title:   Vice President        

--------------------------------------------------------------------------------

         

 



--------------------------------------------------------------------------------



 

                  Farm Bureau Life Insurance Company of Michigan                
      By: Advantus Capital Management, Inc.                           By   /s/
Wayne R. Schmidt        

--------------------------------------------------------------------------------

        Name:   Wayne R. Schmidt            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

                      Farm Bureau Mutual Insurance Company of Michigan          
          By: Advantus Capital Management, Inc.                           By  
/s/ David Schultz        

--------------------------------------------------------------------------------

        Name:   David Schultz            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

                      Farm Bureau General Insurance Company of Michigan        
            By: Advantus Capital Management, Inc.                           By  
/s/ James F. Geiger        

--------------------------------------------------------------------------------

        Name:   James F. Geiger            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 

                  American Republic Insurance Company                       By:
Advantus Capital Management, Inc.                           By   /s/ Joseph R.
Betlej        

--------------------------------------------------------------------------------

        Name:   Joseph R. Betlej            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

                      Great Western Insurance Company                       By:
Advantus Capital Management, Inc.                           By   /s/ David Land
       

--------------------------------------------------------------------------------

        Name:   David Land            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

                      American Fidelity Assurance Company                      
By: Advantus Capital Management, Inc.                           By   /s/
Theodore R. Hoxmeier        

--------------------------------------------------------------------------------

        Name:   Theodore R. Hoxmeier            

--------------------------------------------------------------------------------

            Title:   Vice President            

--------------------------------------------------------------------------------

   

          West American Insurance Company           By   /s/ Richard B. Kelly  
 

--------------------------------------------------------------------------------

    Name:   Richard B. Kelly        

--------------------------------------------------------------------------------

    Title:   Senior Vice President, Investments        

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 

          Beneficial Life Insurance Company           By:   /s/ Robert R. Dalley
   

--------------------------------------------------------------------------------

    Name:   Robert R. Dalley        

--------------------------------------------------------------------------------

    Title:   Senior Vice President & CFO        

--------------------------------------------------------------------------------

 